

116 HR 7379 IH: To designate the clinic of the Department of Veterans Affairs in Bend, Oregon, as the “Robert D. Maxwell Department of Veterans Affairs Clinic”.
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7379IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Walden (for himself, Mr. Schrader, Ms. Bonamici, Mr. DeFazio, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo designate the clinic of the Department of Veterans Affairs in Bend, Oregon, as the Robert D. Maxwell Department of Veterans Affairs Clinic.1.Designation of Robert D. Maxwell Department of Veterans Affairs Clinic(a)DesignationThe clinic of the Department of Veterans Affairs located at 2650 NE Courtney Drive, Bend, Oregon, shall after the date of the enactment of this Act be known and designated as the Robert D. Maxwell Department of Veterans Affairs Clinic or the Robert D. Maxwell VA Clinic.(b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the clinic referred to in paragraph (1) shall be considered to be a reference to the Robert D. Maxwell Department of Veterans Affairs Clinic.